Citation Nr: 0514362	
Decision Date: 05/25/05    Archive Date: 06/01/05

DOCKET NO.  00-14 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to service connection for a right knee 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. E. Brokowsky, Associate Counsel




INTRODUCTION

The veteran had honorable active service from September 1967 
to March 1970.

This case comes before the Board of Veterans' Appeals (BVA or 
Board) from an August 1999 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York, which denied the veteran's claims for service 
connection for right knee and low back disorders.

The Board remanded the claims to the RO in October 2003 for 
further development and consideration.


FINDINGS OF FACT

1.  The veteran was notified of the evidence needed to 
substantiate his claims and apprised of whose responsibility 
- his or VA's, it was for obtaining the supporting evidence, 
and all relevant evidence necessary for an equitable 
disposition of his appeal has been obtained.

2.  There is no persuasive medical nexus evidence of record 
indicating the veteran developed a right knee disorder during 
or as a result of his service in the military.

3.  There is no persuasive medical nexus evidence of record 
indicating the veteran developed a low back disorder during 
or as a result of his service in the military.




CONCLUSIONS OF LAW

1.  The veteran's right knee disorder was not incurred or 
aggravated during service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.306, 3.307, 3.309 (2004).

2.  The veteran's low back disorder was not incurred or 
aggravated during service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.306, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, on November 9, 2000, the Veterans 
Claims Assistance Act (VCAA) was signed into law.  The VCAA 
potentially applies to all claims for VA benefits and 
provides, among other things, that VA shall make reasonable 
efforts to notify a claimant of the evidence necessary to 
substantiate a claim for benefits under laws administered by 
VA.  The VCAA also requires that VA assist a claimant in 
obtaining that evidence unless there is no reasonable 
possibility that assisting him will aid in substantiating his 
claim.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).

First, VA has a duty under the VCAA to notify the veteran and 
his representative of any information and evidence needed to 
substantiate and complete his claims.  The August 1999 rating 
decision appealed, as well as a June 2000 rating decision, 
the June 2000 statement of the case (SOC), the March 2003 and 
January 2005 supplemental statements of the case (SSOCs), and 
March 2001 and March 2004 letters to the veteran, notified 
him of the evidence considered and the pertinent laws and 
regulations.  The RO also indicated it would review the 
information of record and determine what additional 
information was needed to process his claims.


And the March 2001 and March 2004 letters, in particular, 
apprised him of the type of information and evidence needed 
from him to support his claims, what he could do to help in 
this regard, and what VA had done and would do in obtaining 
supporting evidence.  See, e.g., Charles v. Principi, 16 Vet. 
App. 370, 373-74 (2002).  This type of notice is what is 
specifically contemplated by the VCAA.

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claims.  In this 
regard, the veteran's service medical records, 
private medical records, and VA medical records have been 
obtained.  In addition, he was provided several VA 
examinations.  He was also provided several other 
opportunities to submit additional evidence in support of his 
claims - including following the RO's March 2001 and March 
2004 VCAA letters.  He also had an additional 90 days to 
identify and/or submit supporting evidence after 
certification of his appeal to the Board, and even beyond 
that with sufficient justification.  See 38 C.F.R. § 20.1304 
(2004).  So the Board finds that the duty to assist has been 
satisfied and the case is ready for appellate review.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

Recently, in Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
("Pelegrini II"), the United States Court of Appeals for 
Veterans Claims (Court) vacated its previous decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004) ("Pelegrini 
I") and remanded the case to the Board for further 
development and consideration.  Pelegrini II revisited the 
requirements imposed upon VA by the VCAA.  See, too, 
VAOPGCPREC 7-2004 (July 16, 2004) further discussing these 
requirements cited in Pelegrini II.  The Pelegrini II Court 
held, among other things, that a VCAA notice, as required by 
38 U.S.C. § 5103(a) (West 2002), must be provided to a 
claimant before the initial unfavorable RO decision on a 
claim for VA benefits.  Pelegrini II at 119-120.  

In this case, records show the veteran was not provided the 
required VCAA notice until the March 2001 and March 2004 
letters.  Both letters were sent after the initial 
adjudication of his claims in August 1999 and June 2000.  So 
compliance with the explicit timing requirements of §5103(a) 
is seemingly impossible without the nullification of those 
initial RO decisions.  No matter, though.

Bare in mind those initial RO decisions in August 1999 and 
June 2000 were issued prior to the passage of the VCAA, so 
obviously there was no way the RO could or should have known 
about requirements that did not even exist when those 
decisions occurred.  And in Pelegrini II, the Court clarified 
that, in these situations, it was (1) "neither explicitly 
nor implicitly requiring the voiding or nullification of any 
AOJ [agency of original jurisdiction] action or decision and 
(2) the appellant is entitled on remand to VCAA-content-
complying notice."  Id. at 122.  The Court further stated 
that in order to comply with the appellant's right to 
appellate review under 38 C.F.R. §7194(a), a remand may 
require readjudication of the claim by the AOJ once complying 
notice is given, unless AOJ adjudication is waived by the 
claimant.  Id. at 123-124, citing Disabled Am. Veterans v. 
Sec'y of Veterans Affairs, 327 F. 3d 1339, 1341-42 (Fed. Cir. 
2003) ("holding that the Board is not permitted, consistent 
with section 7104(a) to consider 'additional evidence without 
having to remand the case to the AOJ for initial 
consideration [or] without having to obtain the appellant's 
waiver [of such remand]'").  This suggests that in cases 
where, as here, the VCAA notice was sent after the RO's 
initial unfavorable decision, it is incumbent on the Board to 
remand the claim to the RO for further development 
and readjudication.  But this already has occurred in this 
particular case.

As already mentioned, the Board remanded this case to the RO 
in October 2003 - partly to ensure compliance with the VCAA 
by tying up any loose ends concerning it.  And in response, 
on remand, the RO sent the veteran the March 2004 VCAA 
letter.  This, incidentally, was prior to sending him the 
January 2005 SSOC - when the RO readjudicated his claims 
based on any additional evidence that had been submitted or 
otherwise obtained since the initial rating decision at 
issue, the SOC, and any prior SSOCs.  This also was before 
his appeal was recertified to the Board for adjudication.  So 
he already has been fully apprised of this law and given more 
than ample opportunity to identify and/or submit additional 
supporting evidence.  Indeed, he even had an additional 90 
days once his appeal arrived at the Board to identify and/or 
submit additional supporting evidence, and even beyond that 
with justification for not meeting this deadline.  
38 C.F.R. § 20.1304 (2004).  Consequently, satisfactory 
measures already have been taken to overcome the problems 
with the VCAA timing requirements as outlined in Pelegrini 
II.

The Court also held in Pelegrini II that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) (West 2002) and 38 
C.F.R. § 3.159(b) (2003) must:  (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Id., at 120-121.  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1) (2004).

VA's General Counsel recently held in VAOPGCPREC 1-2004 (Feb. 
24, 2004), however, that the "fourth element" requirement 
of Pelegrini I was non-binding obiter dictum.  Id. at 7.  
This is equally applicable to Pelegrini II since the holding, 
concerning this "fourth element," is substantially 
identical.  In addition, the General Counsel's opinion stated 
VA may make a determination as to whether the absence of such 
a generalized request, as outlined under § 3.159(b)(1), is 
harmful or prejudicial to the claimant.  For example, where 
the claimant is asked to provide any evidence that would 
substantiate his or her claim, a more generalized request in 
many cases would be superfluous.  Id.  And the Board is bound 
by the precedent opinions of VA's General Counsel as the 
chief legal officer of the Department.  See 38 U.S.C.A. § 
7104(c) (West 2002).

In this particular case, although the March 2001 and March 
2004 VCAA notice letters that were provided to the claimant 
do not contain the precise language specified in 38 C.F.R. § 
3.159(b)(1), the Board finds that he was otherwise fully 
notified of the need to give VA any evidence pertaining to 
the claims.  These letters requested that he provide or 
identify any evidence supporting his claims.  So a more 
generalized request with the precise language outlined in § 
3.159(b)(1) would be redundant.  The absence of such a 
request is unlikely to prejudice him, and thus, the Board 
finds this to be harmless error.  VAOPGCPREC 1-04 (Feb. 24, 
2004).  See, too, Mayfield v. Nicholson, No. 02-1077 (Fed. 
Cir. April 14, 2005).

With respect to the VCAA letters of March 2001 and March 
2004, the veteran was requested to respond within 60 days, 
respectively, but the letters informed him that he had up to 
one year to submit evidence.  And it has been more than one 
year since the letters.  Nonetheless, 38 C.F.R. § 3.159(b)(1) 
(2003) was invalidated by the United States Court of Appeals 
for the Federal Circuit in Paralyzed Veterans of America 
(PVA) v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. 
Cir. September 2003).  The offending regulatory language 
suggested that an appellant must respond to a VCAA notice 
within 30 days and was misleading and detrimental to 
claimants whose claims were prematurely denied short of the 
statutory one-year period provided in 38 U.S.C.A. § 5301(a).  
Thus, that regulatory provision was invalid because it was 
inconsistent with the statute.

The PVA decision created some confusion about whether VA 
could actually decide claims prior to the expiration of the 
one-year statutory period.  See PVA; see also 38 U.S.C.A. § 
5103(b)(1) (2002).  This is significant because, previous to 
this, VA had issued implementing regulations that allowed VA 
to decide a claim 30 days after sending a VCAA notification 
letter, see 38 C.F.R. § 3.159(b)(1).  

In response, on December 16, 2003, the President signed H.R. 
2297, the Veterans Benefits Act of 2003 (the Act).  Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 
(Dec. 16, 2003).  Section 701 of the Act contains amendments 
to 38 U.S.C.A. §§ 5102 and 5103, the provisions of law that 
deal with VA's duties to notify and assist claimants.  See 
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326.  In particular, 
the Act clarifies that VA may make a decision on a claim 
before the expiration of the one-year VCAA notice period and 
the new law does not require VA to send a new notice to 
claimants.

Because Congress made the new amendments effective 
retroactive to the date of the VCAA, they effectively 
overturn, or invalidate, the Federal Circuit's holding in PVA 
and, thus, preclude any possible due process violations, even 
if the veteran's appeal was ongoing during this change in the 
law.  Cf. VAOPGCPREC 7-2003 (Nov. 19, 2003); Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

A veteran is entitled to service connection for disability 
resulting from a disease or injury incurred in or aggravated 
in the line of duty while in the active military, naval, or 
air service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
In addition, service connection also is permissible for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  Certain 
conditions such as arthritis are chronic, per se, and 
therefore will be presumed to have been incurred in service 
if manifested to a compensable degree within one year after 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  This presumption, however, is rebuttable by 
probative evidence to the contrary.

And if there is no evidence of a chronic condition during 
service, or an applicable presumption period, then a showing 
of continuity of symptomatology after service is required to 
support the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a 
chronic condition must be medical, unless it relates to a 
condition to which lay observation is competent.  See Savage 
v. Gober, 10 Vet. App. 488, 495-498 (1997).  If service 
connection is established by continuity of symptomatology, 
there must be medical evidence that relates a current 
condition to that symptomatology.  Id.   

When a veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which he served, his military records, and 
all pertinent medical and lay evidence.  See 38 U.S.C.A. § 
1154(a); 38 C.F.R. § 3.303(a).  

The veteran's May 1967 Report of Medical History indicates 
that he denied experiencing arthritis, bone or joint 
deformities, a "trick" or locked knee, and recurrent back 
pain.  The contemporaneous Report of Medical Examination 
states that clinical evaluation of the veteran's lower 
extremities, spine, and musculoskeletal system was normal.  

In January 1968, the veteran was involved in a motor vehicle 
accident, and complained of pain in the bilateral anterior 
legs and lateral left leg.  X-rays were negative.  The 
impression was multiple contusions of the legs.

Later in January 1968, the veteran was diagnosed with a right 
inguinal hernia, for which he underwent surgical repair in 
February 1968.  He was released to full duty in late March 
1968, after an uncomplicated recovery, without complaints and 
with a well-healed scar.

The veteran's February 1970 Report of Medical Examination is 
negative for abnormalities of the veteran's spine, 
musculoskeletal system, and lower extremities.

January 1980 records from Lenox Hill Hospital indicate that 
the veteran was admitted for treatment of possible torn 
cartilage of the right knee.  He complained of right knee 
pain, swelling, instability, and locking when in flexion 
since an August 1979 injury while working as a fireman.  The 
diagnosis was torn anterior cruciate of the right knee, 
treated with arthroscopy.

A partial private medical record from Toronto Western 
Hospital indicates that, in May 1980, the veteran underwent a 
diagnostic arthroscopy and right medial meniscectomy for a 
torn medial meniscus of the right knee.  The report indicates 
that the veteran injured his right knee while working as a 
firefighter in August 1979.

Private medical records from Comprehensive Care of New York 
(CCNY), dated April 1996 to February 1998,  show that the 
veteran complained of low back pain and numbness of the left 
leg, beginning approximately 3 months before his initial, 
April 1996 consultation.  At that time, the veteran reported 
a work-related knee injury in 1980.  In April 1996, he was 
diagnosed with a likely left lumbosacral radiculopathy 
secondary to a herniated nucleus pulposus, and possible 
arthritis of the left hip.  An MRI showed diffuse annular 
bulges at T12-L1, L3-4, L4-5, and L5-S1, with a left lateral 
osteophyte at L3-4.  X-rays of the knees were negative for 
fracture or dislocation.  In April 1997, the diagnoses were 
left L4 radiculopathy secondary to osteophytes and 
osteoarthritis of the right knee.  In February 1998, the 
veteran complained of continued low back and right knee pain, 
with radiating left leg pain and numbness with low back 
flare-ups.  The impression was low back pain with lumbosacral 
radiculopathy and osteoarthritis of the knees, right worse 
than left.

A November 1997 VA medical record indicates that the veteran 
was seen for a blood pressure check and to register in case 
he needed emergency care at the VA Medical Center (VAMC), but 
that he would continue to receive general medical care with 
his private primary care physician.

The veteran was first afforded a VA examination in connection 
with his claim for a low back disorder in January 1999.   
According to the report, he complained of chronic low back 
pain since 1967, which was worsening and radiating to his 
right lower extremity.  He related that he was involved in 
auto accident in December 1967, and that he underwent surgery 
in February 1968 for an inguinal hernia that resulted from 
the motor vehicle accident.  He also related that he had 
spinal anesthesia during the surgery, and asserted that his 
back pain began after the anesthesia was used.  He denied in-
service treatment for low back pain.  He reported that he 
retired from working as a New York City fireman due to 
chronic low back and knee pain.  Following a physical 
examination and x-ray of the lumbar spine, the diagnoses were 
mild degenerative joint disease at L5, osteophytes in L2-3 
and L3-4, and chronic low back pain.

The veteran was provided another VA examination regarding his 
claim for a low back disorder in April 2001.  The report 
indicates that the VA examiner reviewed the veteran's claims 
file.  The veteran related that he developed a right inguinal 
hernia after a 1968 motor vehicle accident, which was 
surgically repaired using spinal anesthesia.  He asserted 
that the spinal anesthesia caused his back pain and he 
complained of back pain and weakness.  He reported that he 
worked as a fireman for 12 years, retired in 1990, and 
returned to work in June 2000, until he injured his right 
ankle in January 2001, and that he had not worked since.  
Following an examination and review of the veteran's April 
1996 MRI report and January 1999 x-ray report, he was 
diagnosed with diffuse annular bulge of T12-L1, L3-4, L4-5, 
L5-6, with left lateral osteophytes at L3 and L4, which may 
be encroaching on the neuroforama at that level.  The 
examiner opined that a spinal tap performed while the veteran 
was in the military would not be the cause of the current 
findings.

The veteran was also provided a VA examination regarding his 
claim for a right knee disorder in April 2001.  That report 
indicates that the veteran reviewed the veteran's claims 
file.  He complained of right knee stiffness, instability, 
swelling, and pain.  The veteran stated that his right knee 
disorder was due to an injury in the fire department in 1979, 
while fighting a fire.  He related a history of arthroscopic 
surgery on the right knee in 1980, wherein he had cartilage 
and a bucket nose tear repaired and cartilage repair via 
arthroscopy in 1981.  He also related that the fire 
department advised him to have surgery on his right knee 
ligaments in 1989, but that he refused.  And, in January 
2001, he fell at home and broke his ankle.  Following 
physical examination and x-rays, the diagnosis was old un-
united avulsion fracture of the inferior pole of the patella.  
The VA examiner opined, and the veteran agreed, that his 
right knee disorder was due to his fire department injury, 
and was unrelated to his service.

For the reasons that follow, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for service connection for residuals of a right knee injury.  
There is no persuasive medical nexus evidence of record 
indicating or otherwise suggesting this condition was 
incurred during or as a result of his military service.  See 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  His service 
medical records are entirely negative for any complaints 
(relevant symptoms, etc.), treatment, or diagnosis of a right 
knee injury or related disorder.  Furthermore, his right knee 
disorder was not manifested or diagnosed within the one-year 
presumptive period following his discharge from service or 
even for many ensuing years.  Rather, records show he was not 
initially diagnosed with a right knee disorder until 1980, 
almost 10 years after his service in the military had ended.  
And, at that time, he was treated for a civilian work-related 
injury to his right knee.  See 38 C.F.R. § 3.303(b) 
(subsequent, isolated manifestations of a chronic disorder 
are not service connected where they are clearly attributable 
to intercurrent causes).  And, more importantly, the VA 
examiner found that there is no relationship between the 
veteran's right knee disorder and his military service, as 
his right knee disorder was likely related to his 1979 work 
injury.  Of even greater significance, the veteran, himself, 
admitted that his right knee disorder was associated with the 
1979 
on-the-job injury.  As such, there currently is no persuasive 
medical nexus evidence of record indicating the veteran 
developed a right knee disorder during or as a result of his 
service in the military.  See Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000) ("A veteran seeking disability 
benefits must establish . . . the existence of a disability 
[and] a connection between the veteran's service and the 
disability . . .). 

Service connection also is not warranted for a low back 
disorder.  The veteran's service medical records are entirely 
unremarkable for any complaints, treatment, or diagnosis of a 
low back disorder.  He did not report any lower back-related 
symptoms whatsoever while in service (that is, relevant 
complaints, etc.), and there also were no objective clinical 
findings indicating that he had a low back disorder.  The 
report of the physical examination he underwent for 
separation from the military indicates he had unremarkable 
evaluations of his spine and musculoskeletal system.  This is 
probatively significant and given a lot of weight and 
credibility because this was at a time contemporaneous to the 
incident in question, when there was no incentive - 
financial or otherwise - to fabricate information for 
personal gain.  See, e.g., Struck v. Brown, 9 Vet. App. 145, 
155-56 (1996).  It stands to reason that, if he indeed had 
problems with low back pain, as he is now alleging, then he 
would have at least mentioned this during his military 
separation examination.  Of equal or even greater 
significance, his low back disorder was not manifested or 
diagnosed within the one-year presumptive period following 
his discharge from service or even for many ensuing years.  
And there is no persuasive evidence of continuity of 
symptomatology during the intervening years after his 
discharge from service and the initial diagnosis of this 
condition, as records show that he did not initially receive 
a diagnosis of a low back disorder until April 1996, with a 
reported onset of January 1996, which was over 25 years after 
his service in the military had ended.  See 38 C.F.R. 
§ 3.303(a) (service connection requires that the facts 
"affirmatively [show] inception or aggravation . . . .").  

Medical evidence attempting to support a claim for service 
connection must discuss generic relationships with a degree 
of certainty such that under the facts of a specific case 
there is at least a plausible causality based on objective 
facts rather than on unsubstantiated lay medical opinion.  
Cf. Wallin v. West, 11 Vet. App. 509, 514 (1998).  The 
veteran's treating physician at CCNY made no association 
between low back pain with spinal anesthesia during hernia 
surgery.  Nonetheless, the April 2001 VA examiner's opinion 
has significant probative weight since the opinion was based 
on a review of the complete record and this examiner not only 
considered the veteran's assertions and history, but 
undertook a comprehensive examination of the veteran.  This 
examiner also definitively concluded that a spinal tap would 
not cause the veteran's diffuse annular bulge of T12-L1, L3-
4, 
L4-5, L5-6, with left lateral osteophytes at L3 and L4.  So 
the opinion was well reasoned and based on an objective 
review of all of the relevant evidence of record.  See 
Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) ("In 
order for service connection for a particular disability to 
be granted, a claimant must establish he or she has that 
disability and that there is 'a relationship between the 
disability and an injury or disease incurred in service or 
some other manifestation of the disability during service.'"  
Citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).

The only evidence alleging the veteran has a right knee 
disorder and a low back disorder related to his service in 
the military comes from him, personally.  And as a layman, he 
simply does not have the necessary medical training and/or 
expertise to determine the cause of these conditions.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  See, 
too, Savage v. Gober 10 Vet. App. at 495-498, indicating 
that, even in situations of continuity of symptomatology 
after service, there still must be medical evidence relating 
the current condition at issue to that symptomatology.  Id.  
Because of this, his allegations, alone, have no probative 
value without medical evidence substantiating them.  

While an accurate determination of etiology is not a 
condition precedent to granting service connection, nor is 
definite etiology or obvious etiology, there must at least be 
a sufficiently definitive opinion on etiology to rise above 
the level of pure equivocality.  See Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996); Winsett v. West, 11 Vet. App. 420, 424 
(1998).  Unfortunately, in this particular case there is not.




ORDER

Service connection for a right knee disorder is denied.

Service connection for a low back disorder is denied.



	                        
____________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


